In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              _________________

                               NO. 09-19-00357-CV
                              _________________

                       BRIDGETTE KELLAR, Appellant

                                         V.

                    ROGER DENTON DOWDEN, Appellee
________________________________________________________________________

                    On Appeal from the 258th District Court
                             Polk County, Texas
                         Trial Cause No. CIV32290
________________________________________________________________________

                                     ORDER

      Bridgette Kellar, appellant, filed a notice of appeal from the trial court’s

judgment. The clerk’s record contains a statement of inability to afford payment of

court costs that appellant filed after she perfected her appeal and the trial court’s

plenary power over the case expired. It appears the trial court has not previously

determined whether appellant can afford payment of court costs.



                                         1
      We abate this appeal and remand the cause to the trial court for a

determination of appellant’s ability to afford payment of court costs under Rule 145

of the Texas Rules of Civil Procedure. See Tex. R. Civ. P. 145. Any motion to require

appellant to pay costs or to require appellant to prove her inability to afford costs

must be filed in the trial court by the appropriate party in accordance with Rule 145.

See id. R. 145(f)(1)-(4). If necessary, the trial court shall conduct a hearing and make

appropriate orders. See id. R. 145(f)(5)-(7). Any documents filed and orders signed

pursuant to Rule 145 shall be forwarded to this Court for filing as a supplemental

record no later than January 9, 2020. Alternatively, a party, the trial court clerk, or

the court reporter may file a status report informing this Court that additional time

is needed for a determination under Rule 145. In the absence of a request for

additional time, this appeal will automatically reinstate on January 9, 2020. Upon

reinstatement, if an order requiring appellant to pay costs has not been signed, the

appellant will be entitled to proceed without payment of costs associated with this

appeal. See id. R. 145(a).

      ORDER ENTERED December 10, 2019.
                                                      PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.



                                           2